DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 3A and 3B do not include descriptive labels. 37 C.F.R. 1.84 (o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer et al PN 2014/0082237 in view of Kung et al PN 4,807,183.
In regards to claims 1, 8: Wertheimer et al teaches an integrated circuit switch )fabric figures 1-1c and Fig 4) comprising: a plurality of peripheral input/output signal lines (UART signal lines 426, SDIO signal lines 430, PCIe x4 signal lines 432 and RTIC signal lines 434); a plurality of general-purpose input/output signal lines (GPIO 428 and/or interface to bridge 418); a link network (switch fabric 416) coupled to the plurality of peripheral input/output (426,430,432, 434) and the plurality of general-purpose input/output signal lines (428 or 418); and a network control circuit (fabric control unit 424) coupled to the link network (416), and configured to control the respective connections between the plurality of peripheral input/output  (426,430,432, 434) and the plurality of general-purpose input/output signal lines 428, 418) via the link network (416) according to correspondence between the plurality of peripheral input/output and the plurality of general-purpose input/output.  Wertheimer et al teaches the being internal to the SoC 402 thus does not have pins but instead signal lines. Kung et al teaches an interface with a programmable pinout (figure 2).  It would have been obvious to have the fabric be integrated in its own chip with pins because this would have allowed the fabric to be applied to multiple different applications.  See also MPEP 2144.04 V C Making Separable.
In regards to claims 3, 6:  Wertheimer et al teaches the functional control unit controlling the signal routing but does not expressly mention a control register.  Kung et al teaches a control pattern memory controlling the switching including expressly a “control pattern register” 24.
In regards to claims 4, 7, 14:  Wertheimer et al teaches “Generally, the EPR routing tables and rules can be programmed by FCU 110 or loaded from memory during initialization and can be updated during runtime based on changes in system state, as described below.” Which would be handled by software.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer et al PN 2014/0082237 in view of Kung et al PN 4,807,183 as applied to claim 1 above, and further in view of Chen et al PN 2012/0303373.
In regards to claim 2:  Both Wertheimer et al and Kung et al both expressly teach programmable interfaces that had programmable pinouts using a switching network.  Wertheimer et al also expressly mentions an interrupt “fabric events (e.g., interrupts to the FCU or another unit)” and neither limits the type of pins/signals can be interconnected but neither expressly teaches a functional pin such as an interrupt pin.  Therefore, Chen is cited.  Chen et al teaches Para [0017] "The general purpose input/output terminal GPIO is electronically connected to the interrupt pin INT to receive the interrupt signals.”  It would have been obvious to connect to functional pins such as read/write/interrupt because this would have prevented limiting the types of pins that can be routed.
Claim(s) 5, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer et al PN 2014/0082237 in view of Kung et al PN 4,807,183 as applied to claim 1 above, and further in view of Wong PN 2002/0113619.
In regards to claims 5, 9:  Both Wertheimer et al and Kung et al teach a switching network nut neither expressly teaches a Benes switching network.  Wong teaches switching network that is a Benes network.  It would have been obvious to have the switching network be Benes because this is a simple crosspoint switching in which every input is connectable to every output without signal blocking.
In regards to claims 10, 13:  All of Wertheimer et al, Kung et al and Wong teach a network control generating control signals according to a correspondence between the input and the output pins.  Wong teaches a tree based layout.
In regards to claim 11:  Wertheimer et al teaches “Generally, the EPR routing tables and rules can be programmed by FCU 110 or loaded from memory during initialization and can be updated during runtime based on changes in system state, as described below.” Which would be handled by software.
Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer et al PN 2014/0082237 in view of Kung et al PN 4,807,183 and Wong PN 2002/0113619 as applied to claim 9 above, and further in view of Structured Computer Organization by Andrew S. Tanenbaum herein after Tanenbaum.
In regards to claim 12:  Wertheimer et al teaches software control.  Tanenbaum teaches “Hardware and software are logically equivalent”.  It would be obvious to use either hardware or software control because hardware and software are logically equivalent.
Claim(s) 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer et al PN 2014/0082237 in view of Kung et al PN 4,807,183 as applied to claim 8 above, and further in view of Tanenbaum.
In regards to claim 15:  Wertheimer et al teaches software control.  Tanenbaum teaches “Hardware and software are logically equivalent”.  It would be obvious to use either hardware or software control because hardware and software are logically equivalent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Paul R. MYERS/Primary Examiner, Art Unit 2187